               Case: 18-13888    Doc: 38     Filed: 04/04/19   Page: 1 of 9




Dated: April 4, 2019
The following is ORDERED:




  __________________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                   )
                                         )              Case No. 18-13888-JDL
Oklahoma Automatic Door, Co., Inc.       )              Chapter 7
                                         )
                           Debtor.       )


                ORDER GRANTING MOTION FOR 2004 EXAMINATION

                                     I. Introduction

         This matter comes on for hearing upon the Amended Opposed Motion For Rule

2004 Examination filed by Republic Bank & Trust (the “Bank”) (the “Motion”) [Doc. 27], the

Objection To Republic Bank & Trust Opposed Motion for Rule 2004 Examination filed by

Debtor, Oklahoma Automatic Door, Co., Inc. (“Debtor”) [Doc. 29] and Republic Bank &

Trust’s Reply to Oklahoma Automatic Door Co., Inc.’s Objection to Opposed Motion for

Rule 2004 Examination [Doc. 31]. The Bank appearing by and through its counsel,

Michael D. Gray and the Debtor appearing by and through its counsel, Seth A. Day and O.

Clifton Gooding. The Motion seeks an order from the Court compelling the Debtor by and

through its sole stockholder and President, Matthew Tye Parker (“Parker”), to submit to a
               Case: 18-13888        Doc: 38     Filed: 04/04/19      Page: 2 of 9




Fed.R.Bankr.P. 20041 examination. In short, the Debtor opposes the Motion on the basis

of the “Pending Proceeding Rule” i.e., that since the Bank has a pending state court

lawsuit against Parker, discovery involving him should be conducted under applicable state

law and not via a Rule 2004 examination. Upon review of the pleadings and hearing the

arguments of counsel, the Court finds the Motion should be sustained as modified by

Bank’s counsel on the record. Pursuant to Rules 7052 and 9014, the below Findings of

Fact and Conclusions of Law establish the basis of this Court’s decision in addition to the

statements made by the Court on the record which are incorporated herein by reference.

                                         II. Jurisdiction

       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and LCvR 81.4 of the Local

Rules for the United States District Court for the Western District of Oklahoma referring all

bankruptcy matters to this Bankruptcy Court. This is a core proceeding pursuant to 28

U.S.C. §157(b)(2)(A) and (O).


                                        III. Background

       Debtor filed its Petition for Relief under Chapter 7 on September 14, 2018. Parker,

as President of Debtor, executed the Petition, Schedules and Statement of Financial

Affairs. Debtor’s Schedules indicate that the Bank is by far the Debtor’s largest creditor,

with Debtor listing the Bank as having three Promissory Note obligations in the amounts

of $353,793, $999,874 and $102,812.13. The obligations to the Bank were secured by a

real estate Mortgage and a Commercial Security Agreement containing a cross-


       1
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.


                                                 2
                Case: 18-13888        Doc: 38     Filed: 04/04/19      Page: 3 of 9




collateralization provision granting the Bank a security interest in the Debtor’s parts,

supplies, accounts, general intangibles and all products and proceeds thereof.

       The Bank thereafter moved the Court to modify and lift the automatic stay imposed

by 11 U.S.C. § 362(a).2 On November 5, 2018, the Court entered an Agreed Order

Granting Motion To Abandon Property and For Relief From The Automatic Stay permitting

the Bank to pursue collection procedures. [Doc. 14]. On January 4, 2019, the Bank filed

suit against the Debtor and others in the District Court of Oklahoma County.3 On January

28, 2019, the Bank filed its Amended Petition naming Parker as an additional defendant

and asserting against him causes of action for breach of contract on his personal guaranty

of the Debtor’s obligations, fraud, conversion and unjust enrichment seeking actual

damages in the amount of $1,043,618, together with interest, costs and attorney’s fees.

       The Bank’s Motion seeks an order compelling Parker to appear as a representative

of the Debtor for a 2004 examination and to produce Debtor’s profit and loss statements,

bank statements, general ledgers, balance sheets, inventories, income statements,



       2
        Unless otherwise noted, all statutory references are to sections of the United States
Bankruptcy Code, 11 U.S.C. § 101 et seq.
       3
          Republic Bank & Trust, Plaintiff v. Oklahoma Automatic Door Co., Inc., et al., In The
District Court of Oklahoma County, State of Oklahoma, Case No. CJ-2019-58.

        This Court is entitled to take judicial notice of both its own docket sheets and other state
or federal court docket sheets. United States v. Ahidley, 486 F.3d 1184,1192, n. 5 (10th Cir. 2007)
(“We may exercise our discretion to take judicial notice of publicly-filed records in our court and
certain other courts concerning matters that bear directly upon the disposition of the case at
hand.”); Adams v. Watts, 2009 WL 5101759 (W.D. OK. 2009) (taking judicial notice of the public
records of the District Court of Comanche County available on the Internet); Shoulders v.
Dinwiddie, 2006 WL 2792671 (W.D. OK. 2006) (court may take judicial notice of state court records
available on the world wide web including docket sheets in district courts); Stack v. McCotter, 79
Fed.Appx. 383, 391 (10th Cir. 2003) (unpublished opinion) (finding state district court’s docket sheet
is an official court record subject to judicial notice under Fed.R.Evid. 201).


                                                  3
              Case: 18-13888       Doc: 38     Filed: 04/04/19    Page: 4 of 9




accounts receivable, accounts payable and records concerning the payments to vendors,

all covering the period of January 1, 2017 to the present4. The stated purpose of the

requested examination is to inquire as to “the acts, conduct, property and to the liabilities

and financial condition of the Debtor, due to significant misrepresentations identified in the

Debtor’s Schedules”. [Doc. 31, ¶1]. The Debtor opposes the Bank’s efforts for a 2004

examination of Parker asserting that the same issues about which the Bank wishes to

interrogate Parker are the same as asserted by the Bank in the state court action, and the

2004 examination is an impermissible “end run” around the discovery protections afforded

a deponent under state and federal procedural law. The Debtor does not assert that the

discovery sought is inappropriate or beyond the scope of Rule 2004, but rather argues that

discovery under Rule 2004 is precluded by the existence of the pending state court

litigation in which such discovery could be obtained.

                                       IV. Discussion

       Rule 2004(b) of the Federal Rules of Bankruptcy Procedure provides that the court

may order the examination of any entity relating “only to the acts, conduct, or property or

to the liabilities and financial condition of the debtor, or to any matter which may affect the

administration of the debtor’s estate, or to the debtor’s right to a discharge.” Because Rule

2004(a) provides that the court may order the examination of any entity, its plain meaning

grants the bankruptcy court’s complete discretion in determining whether a Rule 2004

examination is appropriate. In re Enron Corp., 281 B.R. 836, 840 (Bankr. S.D. N.Y. 2002);

In re French, 145 B.R. 991, 993 (Bankr. D. S.D. 1992). While the scope of a Rule 2004



       4
        The date of the requested materials was orally modified at the hearing to commence
January 1, 2016 to present.

                                              4
              Case: 18-13888      Doc: 38     Filed: 04/04/19    Page: 5 of 9




examination is “unfettered and broad” and properly described as allowing a “fishing

expedition,” In re The Bennett Funding Group, Inc., 203 B.R. 24, 28 (Bankr. N.D. N.Y.

1996); In re Washington Mutual, Inc., 408 B.R. 45, 49-50 (Bankr. D. Del. 2009), “the

availability of Rule 2004 is not unlimited.” Enron, 281 B.R. at 840 (quoting Intercontinental

Enterprises, Inc. v. Keller (In re Blinder, Robinson & Co., Inc.), 127 B.R. 267, 274 (D.Colo.

1991)).

       One recognized limitation on the broad scope of Rule 2004 is the “pending

proceeding rule,” pursuant to which courts may preclude discovery under Rule 2004 based

on the “existence of other pending litigation in which such discovery could be obtained.”

In re International Fibercom, Inc., 283 B.R. 290, 292 (Bankr. D. Ariz. 2002); Bennett

Funding, 203 B.R. at 28-29; Enron, 281 B.R. at 840 (“under the well-recognized rule that

once an adversary proceeding or contested matter is commenced, discovery should be

under the Federal Rules of Civil Procedure and not by Rule 2004"); In re Kearney, 590

B.R. 913, 924 (Bankr. D. N.M. 2018). The pending proceeding rule is typically invoked

once an adversary proceeding or contested matter has been commenced in a bankruptcy

case, especially if the discovery sought through Rule 2004 goes “squarely to issues”

involved in the pending litigation, in which case “application of the formal discovery rules

is appropriate.” In re Job P. Wyatt & Sons’ Co., 2011 WL 5909534 (Bankr. E.D. N.C. 2011).

       The pending proceeding rule also applies in litigation outside of bankruptcy court.

A Rule 2004 examination may be inappropriate “where the party requesting the Rule 2004

examination could benefit the pending litigation outside of the bankruptcy court against the

proposed Rule 2004 examinee.” Enron, 281 B.R. at 842; Snyder v. Society Bank, 181 B.R.

40, 42 (S.D. Tex. 1994), aff’d sub nom, In re Snyder, 52 F.3d 1067 (5th Cir. 1995)


                                             5
              Case: 18-13888      Doc: 38     Filed: 04/04/19    Page: 6 of 9




(characterizing the use of Rule 2004 to further a state court action as an abuse of Rule

2004 and stating that the bankruptcy court did not abuse its discretion by denying

production under a subpoena issued under Rule 2004, where appellant’s primary

motivation was to use those materials in a state court action against the examinee).

       The primary reason supporting restricting the use of a Rule 2004 examination under

the pending proceeding rule is that a Rule 2004 examination does not provide the

examinee the same procedural safeguards as he would have in discovery under either

Rule 7026 or in state court under Title 12 O.S. § 3226. For example, under Rule 2004:

“the witness has no right to be represented by counsel except at the discretion of the court;

there is only a limited right to object to immaterial or improper questions; there is no

general right to cross-examine witnesses; and no right to have issues defined beforehand.”

In re Dinubilo, 177 B.R. 932, 939-40 (E.D. Cal. 1993) (contrasting the substantive

differences between Rule 2004 examinations and discovery under the Federal Rules).

       The pending proceeding prohibition of 2004 examinations, in litigation originating

in different forums, is itself subject to exceptions. “Discovery of evidence related to the

pending proceeding must be accomplished in accord with the more restrictive provisions

of [the Federal Rules of Bankruptcy Procedure], while unrelated discovery should not be

subject to those rules simply because there is a adversary (or other action in another

forum) pending.” Washington Mutual, Inc., 408 B.R. at 51 (citing Bennett Funding, 203 B.R.

at 29 (emphasis in original)). Therefore, a relevant inquiry, when a party requests a Rule

2004 examination and there is litigation in another forum is whether the Rule 2004

examination will lead to the discovery of evidence related or unrelated, to the pending

proceeding. Id. The difficult and relevant question is whether the Bank’s primary purpose


                                             6
               Case: 18-13888      Doc: 38       Filed: 04/04/19    Page: 7 of 9




in the Rule 2004 examination/production is to further the administration of the bankruptcy

case or to aid its pending state court litigation against Parker.

       There is little doubt in the Court’s mind that much of the subject matter of a 2004

examination would be the same as a deposition of Parker taken in the state court litigation.

In its Motion, the Bank asserts that the “proposed examination is necessary due to the

discrepancies and information provided to Republic and the current Schedules to

determine whether Debtor has improperly dissipated assets, failed to list all assets

belonging to the Bankruptcy Estate, or committed fraud on the Bankruptcy Court or upon

its Creditor, Republic.” [Doc. 25, pg. 3, ¶ 4]. The Bank’s Amended Petition in state court

alleges, in part:

               106. On September 14, 2018, Parker prepared Schedule A/B
               (“Schedules”) to the Company’s Bankruptcy Petition and
               caused the Schedules to be filed in the Bankruptcy Action.

               107. In support of the Schedules, Parker prepared the
               Oklahoma Automatic Door, Inc. Inventory List (the “Company
               Inventory List”), the Oklahoma Automatic Door, Inc. Stock and
               Discounted Inventory (the “Company Stock List”), and the
               Oklahoma Automatic Door, Inc. Accounts Receivable (the
               “Company A/R List”) and caused each to be filed in the
               Bankruptcy Action.).

               108. Upon information and belief, the Schedules, the Company
               Inventory List, the Company Stock List, and the Company A/R
               List contain false, inaccurate and/or misleading information.

                                          ****

               114. To the extent the Company collected the receivables
               identified in the Certificates, A/R Ledgers, the Schedules, or
               the Company at A/R List, Parker caused the collected
               receivables (“Receivables Proceeds”) to be used by the
               Company or by him individually in a manner contrary to the
               terms, conditions, and covenants of Note 2 and Security
               Agreement 1.
                                             ****

                                                 7
              Case: 18-13888       Doc: 38    Filed: 04/04/19     Page: 8 of 9




              116. Parker’s intentional actions constitute fraud, tortuous
              conduct for which Parker is individually liable.

       Aside from the facts as alleged in the state court proceeding, it appears to the Court

that the Bank’s request for a 2004 examination may well be a pretext for discovery in the

action against Parker in state court. This is a corporate Chapter 7 in which there can be

no discharge to which the Bank could seek to bar as a result of the Debtor’s wrongdoing

committed by Parker as its principal. Furthermore, the automatic stay against the Debtor

was lifted, and Parker is not in bankruptcy, so there is no stay as against him. The Bank

is therefore free to pursue litigation against both the Debtor and Parker unimpeded by, and

without resort to, the Bankruptcy Court. At first blush it appears that there is little that a

2004 examination could do to further the administration of the bankruptcy case.

       However, while there are several reasons that the pending proceeding rule may bar

the Bank from conducting the 2004 examination, there is one important reason which is

outcome determinative. Parker is the sole stockholder, operating officer and President of

the Debtor. He is the one responsible for all of the information contained in the bankruptcy

filings. He is certainly the person with the most knowledge of the financial condition of the

Debtor. It must be remembered that the Bank is seeking an examination of the Debtor by

and through Parker as it’s corporate representative, not Parker as an individual. This is not

just a distinction without a difference. To bar the examination would mean that the Court

is holding that the major creditor of a corporation is not allowed to examine the corporate

debtor by and through the person most knowledgeable of the corporation’s financial

condition simply because he is subject to state court litigation. In effect, such a holding

would be that a creditor has no right to conduct a 2004 examination of the debtor. A



                                              8
              Case: 18-13888     Doc: 38     Filed: 04/04/19   Page: 9 of 9




creditor’s fundamental right to conduct a 2004 examination of the debtor cannot be

trumped by any collateral inconvenience to the debtor’s corporate representative. This

Court cannot find any authority for it to do so, and doubts whether there is any authority

to that effect. The Court will therefore exercise its discretion and permit the Bank to

conduct the 2004 examination of the Debtor by the testimony of Parker. Accordingly,

      IT IS THEREFORE ORDERED that Republic Bank & Trust’s Amended Opposed

Motion for Rule 2004 Examination [Doc. 27] by and through its corporate representative,

Matthew Tye Parker, be and the same is hereby Granted as orally modified to request the

production of records to be produced for the 2004 examination from January 1, 2016 to

present. If the parties cannot agree upon a time and place for such examination the Court

will do so upon being so advised.

                                           # # #




                                             9
